Citation Nr: 1720324	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  03-17 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2016) for hallux abducto valgus of the right foot, partial right side paralysis, and memory loss due to VA medical treatment.  


REPRESENTATION

Appellant represented by:	Virginia A, Girard-Brady, Esq.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel
INTRODUCTION

The Veteran had active military service from July 1973 to July 1974.  

This matter comes to the Board of Veterans' Appeals (Board) from a June 2002 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In October 2004, the Veteran testified during a Board hearing at the RO before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  

In June 2007, the Board issued a decision, which denied the Veteran's claim.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims, which, pursuant to a January 2009 Order, vacated the Board's decision and returned the Veteran's case to the Board for compliance with a Joint Motion for Remand.  In June 2009, February 2011, and August 2015 the Board remanded the claim for further development.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

The Veteran did not suffer and new or additional disability associated with surgery for abducto valgus of the right foot with partial right side paralysis as a result of VA treatment due to carelessness, negligence, lack of proper skill, error in judgement, or some other instance of fault on the part of the VA, or as a result of an event that was not reasonably foreseeable.  






CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for residuals of hallux abducto valgus of the right foot surgery have not been met.  38 U.S.C.A. § 1151 (West 2016); 38 C.F.R. 3.102, 3.159, 3.361, 17.32 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Section 1151 compensation is awarded for qualifying additional disability in the same manner as if such additional disability were service-connected.  The purpose of the statute is to award benefits to those Veterans who were disabled as a result of VA treatment or vocational rehabilitation.  38 U.S.C.A. § 1151 (a). 

For purposes of establishing entitlement to section 1151 benefits, a disability or death is a qualifying additional disability or qualifying death if the disability or death:

(1) was not the result of the Veteran's willful misconduct; and

(2) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

 (B) an event not reasonably foreseeable.

38 U.S.C.A. § 1151 (a); 38 C.F.R. § 3.361 (a)-(d). 

First, there must be evidence of additional disability, as shown by comparing the Veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361 (b).  VA considers each body part or system separately.  The additional disability must not be the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1151 (a); 38 C.F.R. § 3.301 (c)(3).

Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished the Veteran by VA.  38 C.F.R. § 3.361 (c).  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361 (c)(1).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  38 C.F.R. § 3.361 (c)(1).  Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361 (c)(3). 

Third, with regard to causation, the proximate cause of the disability, as opposed to a remote contributing cause, must be 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151 (a)(1); 38 C.F.R. § 3.361 (d). 

With regard to carelessness or negligence, to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination was the proximate cause of a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent. 

Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361 (d)(1).  Minor deviations from those requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Id.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.  Id. 

With regard to reasonable foreseeability, whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361 (d)(2).  However, if the Board makes an initial determination that any additional disability was not caused by VA, the Board is not required to make a finding as to whether the event in question was reasonably foreseeable.  See 38 C.F.R. § 3.361 (c); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005). 

Thus, section 1151 contains two causation elements-a Veteran's disability must not only be "caused by" the hospital care or medical treatment he received from VA, but also must be "proximate[ly] cause[d]" by the VA's "fault" or an unforeseen "event."  See 38 U.S.C.A. § 1151 (a)(1).

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment the expected benefits, reasonably foreseeable associated risks, complications, or side effects, reasonable and available alternatives, and anticipated results if nothing is done.  See 38 C.F.R. § 17.32 (c).  Under 38 C.F.R. § 17.32 (d), the informed consent process must be appropriately documented in the medical record.  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that require the use of sedation, anesthesia or narcotic analgesia; are considered to produce significant discomfort to the patient; have a significant risk of complication or morbidity; or require injections of any substance into a joint space or body cavity.  Id.  

In determining whether § 1151 compensation is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is asserting entitlement to compensation under 38 U.S.C.A. 1151 due to complications from a right foot surgery that the Veteran believes caused memory loss, partial paralysis to his right and upper lower extremities.  The first foot surgery was completed on July 29, 1998.  

In July 1998, the Veteran underwent a distal metaphyseal osteotomy with dorsal based wedge resection of the right metatarsal.  He had been diagnosed with hallux abducto valgus of the right foot.  Local anesthesia to the right foot was administered during the procedure.  After seven months, the Veteran's status post-surgery was that he was well healed and back to normal function.  

In May 2000, the Veteran presented with complaints of pain that returned post-surgery.  X-rays revealed enlarged hypertrophic fibular sesamoid, as well as signs of DJD.  However, the assessment was that the he was well-healed and back to normal function.  

On May 10, 2000, the Veteran underwent an additional surgery.  On May 19, 2000, the Veteran was 11 days status post-surgery and the Veteran was up and walking with post-operative shoe.  He reported slight discomfort, but planned to return to work on May 22, 2000.  A treatment note from June 19, 2000 noted that the Veteran was walking with his usual shoes without any discomfort, and had returned to work.  

On October 10, 2000, the Veteran presented in the VA emergency room with complaints of right-sided numbness.  He reported that less than one week following the surgery he developed numbness in foot which progressed up the right side of the body to his head, with increasing in severity.  He also noted that his memory was declining; he experienced episodes of dizziness and bilateral visual blurriness.  

A neurology note from November 2000 notes the Veteran's continued complaints of memory loss, right-sided weakness, paresthesias, and clumsiness.  The impression after the examination was right-sided weakness, numbness, and clumsiness of an unknown origin.  The examiner expressed doubt that these symptoms were related to his podiatric surgery, which was performed under local anesthetic.  Further, his negative CT scan helped to alleviate concern that the Veteran sustained a CVA; however, his past history of intravenous drug use raised concern for HIV related CNS pathology, which would not show up on a CT.  Another concern was whether the Veteran was experiencing a brainstem infarction or lesion that would not be seen on a CT scan.  

In April 2001, the Veteran saw his primary care physician and the assessment was that the Veteran's impression that his right-sided numbness is related to his foot surgery "makes no anatomical sense," but the Veteran was sent back to neurology for further evaluation.  In May 2001, the Veteran's EMG findings were normal, with no evidence of membrane instability in muscles of the lower right extremity.  The Veteran had a normal study with no evidence of right lumbar radiculopathy or neuropathy.  

In March 2002, a discharge summary from Tacoma General Hospital, Dr. J.F. notes that the Veteran's case was discussed with Dr. G.D. who agreed with him, that further neurological evaluation was not necessary, particularly in view of the normal imaging studies.  It was also suggested that the Veteran be observed by a psychiatric nurse overnight in the hospital.  The Veteran refused this opportunity and requested immediate discharge from the hospital.  Dr. J.F. reiterated his concern that the Veteran seek psychiatric attention, but the Veteran was unwilling to consider this possibility.  Dr. J.F noted that he believed the Veteran was either having a conversion reaction or he is drug-seeking.  Further, he believed that the Veteran is clearly a victim of his disorder, and he needs further evaluation and psychiatric follow-up.  The Veteran disagreed believing that he has an organic disorder.  However, Dr. J.F. station that there was nothing in the Veteran's examinations that could be defined as a neurologic syndrome.  

In April 2002, the Veteran presented at a VA neurology clinic with ongoing complaints of ascending right-sided dysfunction, with normal sensation.  He reported clumsiness associated with a tremor.  The examiner noted that the tremor was extremely prominent when he deviated his eyes to the right side.  The MRI results showed some diffuse lacunar stroke.  At the end of the examination the best diagnosis was some type of functional tremor on the right side of his body; however, the examiner did not attribute the diagnosis to his two foot surgeries.  

In April 2002, the Veteran underwent a MRI at Tacoma Magnetic Imaging and the impression was that he had bilateral cystic changes of the basal gangalia, which are an incidental finding.  Otherwise, he had a normal MRI of the head.  After reviewing the MRI, Dr. G. D. opined that he did not share the Veteran's opinion that his foot surgery has caused him to have right-sided numbness.  Instead, Dr. G.D. suggested that there could be a significant component of depression involved.  

Dr. J. G. submitted a treatment note from April 2003, wherein he stated that the Veteran was continuing to have symptoms and findings of left brain dysfunction.  He was experiencing transient increased left sensory symptoms, presyncope and report of face and foot twitch.  His EEG was abnormal with slowing in the left temporal lobe and a couple of sharp waves that phase reverse at F7.  His EEG one year prior had similar slowing and epileptiform features from the left temporal area.  Dr. J.G. recommended a treatment program that the Veteran declined to start.  

In a May 2003 letter from Dr. J.P, states that he has treated the Veteran for his foot disability and determined that he had two failed surgical procedures on his foot that left the Veteran with a neuroma-like pain, as well as joint pain at the level of his first tars metatarsal joint.  

In October 2005, the Veteran underwent an examination for CSRS retirement disability.  All the Veteran's medical files related to his foot surgery and subsequent MRI's were reviewed.  The assessment was that the Veteran was stable, with no evidence of progression of symptoms.  The Veteran continued to feel disabled by his symptoms of right-sided weakness, complaints of incoordination, right headache pain, and remains convinced that all of his problems stem from nerve damage of the right side of his body to his right foot surgery in 2000.  The examiner noted that the Veteran is impaired solely based on his subjective symptoms of weakness and pain.  The Veteran displayed a confusing array of symptoms, with no clear consensus of the etiology, despite multiple evaluations and tests by multiple subspecialists, both within and outside the VA medical system.  His intellect was normal.  Memory testing showed no evidence of memory loss.  The Veteran's neurological testing was normal, as well as his motor strength, intellectual function, intelligence, attention, concentration and memory.  At this time he was not diagnosed with memory loss.  He did have evidence of basal ganglia lesions with lacunar infarcts, which are more than likely due to his hypertension.  The examiner opined that it was less than likely than not that his right-sided weakness and, memory loss is related to his foot surgery.  

In September 2006, the Veteran had a VA examination on his right foot.  Upon examination the Veteran did not display any signs of weakness or partial paralysis of the right upper and lower extremities, including the face.  There was no evidence of any memory loss.  The Veteran had evidence of basal ganglia lesions with lacunar infarcts and he has hypertension with no congestive heart failure and the lacunar infarcts are more than likely due to his hypertension.  The examiner opined that "right after his surgery he had swelling of the food and he was not hospitalized and not tested for septicemia."  As such, in the absence of actual data, it is less likely than not that the Veteran's neurologic disability is due to his foot surgery.  The examiner went on to say, that he is not in a position to deny the possibility existed that the Veteran had septicemia and that resulted in this situation at least on a temporary basis.  But at the time of the examination, there were no residual evidence of motor weakness and sensory weakness except circumduction walking.  

Due the amount of speculation in the September 2006 medical opinion, the examiner was asked to provide a clarifying opinion by the Board.  

In July 2009, the Veteran received a revised and updated opinion from the September 2006 examiner regarding the etiology of his complaints of right-sided weakness.  The examiner explained that though the Veteran subjectively complained of right-sided weakness, headaches, and memory disturbances and occasional nausea, at the time of his examination these abnormalities were objectively found.  Further, there was no clear evidence of septicemia following the surgical procedure constituting carelessness, negligence, or lack of proper skill or error in judgment, or similar instance of fault on the part of VA.  There is no evidence to conclude that there is an additional disability as a result of the May 2000 VA surgery in the part of the foot to consider possibilities of carelessness, negligence, lack of proper skill, error in judgement or similar instances at fault of the VA in furnishing hospital care, medical or surgical.  

A May 2012 progress note from the VA neurology clinic noted the Veteran's continued complaints of chronic right-sided weakness.  The assessment at this time was that the Veteran's right-sided weakness and numbness have been slowly progressively worsening throughout his follow up in neurology clinic.  He had very extensive workups in the past with evidence of a small right basal ganglia lacunar infarct, which may explain his symptoms.  However, the examiner noted that the Veteran has a large functional overlay contributing to his right-sided symptoms that are consistent with a psychogenic etiology.  

In January 2015, the Veteran's records were reviewed by a VA examiner.  The examiner opined that it was less likely than not that the Veteran developed an additional physical disability or disabilities, including but not limited to, facial paralysis, memory loss, right upper extremity weakness/paresthesia, right lower extremity weakness/paresthesia, cerebrovascular accident, and/or septicemia at any time from the surgery he received in May 2000.  

The examiner's rationale for this opinion was that foot surgery done under local anesthesia would not be a risk factor for hypotension/hypertension/cardiac arrhythmia or other plausible proximate cause of cerebral ischemia/infarction.  Additionally, the Veteran did not report right sided-weakness/numbness or other symptoms which are as likely as not related to lacunar infarct diagnosed by MRI, which further removes his lacunar strokes from his foot surgery by several months and makes any etiological link between his strokes and his foot surgery less than likely.  

Further, the examiner stated that there is no medically plausible peripheral nervous system neuroanatomical connection between the right foot surgery numbness/weakness/paresthesia involving the right upper and lower extremity, facial weakness, ptosis, headache, or memory loss.  Multiple EMG/NCS studies have failed to show evidence of any lower extremity peripheral neuropathy related to his foot surgery.  

Additionally, there is no evidence that the Veteran was diagnosed with or treated for septicemia resulting from his right foot surgery in May 2000.  The examiner noted evidence of chronic mild right C5 radiculopathy and associated cervical spine degenerative disease based on EMG and MRI studies, which is as likely as not contributing to his right arm numbness/weakness, but which would not explain his reported right lower extremity weakness, facial droop, or ptosis vs. blepharospasm (noted be inconsistent on examination).  It is less than likely that his foot surgery in May 2000 is etiologically related to his cervical spine degenerative disease.  

Several neurological examinations have suggested inconsistent, functional examination findings.  While the Veteran has some residual sensory disturbance over the right hemi body and at least very mild right upper and lower extremity weakness related to lacunar infarct and chronic cervical radiculopathy (both unrelated to the foot surgery in May 2000).  There is a possibility that functional symptom embellishment which exaggerates the degree of any organic neurological weakness/numbness due to his lacunar strokes and/or cervical radiculopathy.  

The examiner concluded by stating that given the Veteran's lacunar infarcts were less than likely related to his foot surgery in May 2000 and there is no other supported brain injury or systemic condition related to his foot surgery that would result in memory loss, it is less than likely that his memory loss is related to his foot surgery.  

In December 2016, the VA physician who provided a medical opinion in January 2015 was asked to discuss a treatise presented by the Veteran regarding complications associated with general anesthesia, by Dr. S. Tighe.  The VA examiner noted that there is no question that various surgical/perioperative complication, as noted in the article, MAY cause neurological complications.  However, the evidence of record shows a several month delay after the Veteran's second foot surgery and documentation of any complaint of numbness/weakness.  As such, the examiner opined that this evidence is against the argument that there is a causal link between the Veteran's foot surgery and any subsequent neurological deficits/complaints.  Additionally, the examiner noted that several nerve conduction studies completed after his second foot surgery have not supported any peripheral nerve injury involving the right lower extremity.  Further, the examining neurologist in November 2000 noted right-sided weakness, clumsiness, and numbness of an unclear etiology and opined that it was unlikely that these neurological symptoms were related to podiatric surgery done under local anesthetic.  Lastly, it was noted that there was no support for any spinal cord injury as a complication from anesthesia to account of his upper and lower extremity weakness/numbness.  As such, the Veteran's cervical radiculopathy and lacunar strokes are less than likely related to his foot surgery.  The MRI images from 2006 shows persistent lacunar infracts and do not provide any new information which would be relevant to the current opinion.  

After careful review of the evidence of record, the Board concludes that the preponderance of the evidence is against the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for hallux abducto valgus of the right foot surgery with partial right side paralysis.  

There is no evidence of record that the Veteran's right foot surgery caused an additional disability of lacunar infarcts or right-sided numbness.  Although, the Veteran is able to describe the sensations he is feeling; however, his statements cannot be used to determine whether any neurologic disability is due to VA care, medical or surgical.  Unlike some disorders, the etiology of a neurologic disorder goes beyond a simple and immediately observable cause-and-effect relationship and would require medical knowledge, clinical examinations, and imaging results.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  There is no evidence that the Veteran has the medical education and training required to make competent clinical medical diagnosis, or to attribute such a diagnosis to his conditions.  As such, the Board finds the Veteran's statements probative with regard to establishing the Veteran's symptoms, but does not find his statements probative with regard to establishing entitlement to compensation under 38 U.S.C.A. § 1151.  In any case, their probative value is outweighed by the probative value assigned to an evaluation conducted by a person who has expertise and training pertinent to neurological diagnoses.  The Veteran has an extensive medical history and has been examined repeatedly by several subspecialists within and externally to VA, and not one of them has attributed the Veteran's current neurologic complaints to his surgery in May 2000.  

Section 1151 contains two causation elements: a Veteran's disability must not only be "caused by" the hospital care or medical treatment he received from VA, but also must be "proximate[ly] cause[d]" by the VA's "fault" or an unforeseen "event."  See 38 U.S.C.A. § 1151 (a)(1).  Based upon the evidence of record, it has not been shown that the Veteran is currently having a neurologic disorder that is caused by the hospital care or medical treatment he received from VA.  As such the first element of causation required under § 1151 has not been met.  Since the Board has made and initial determination that an additional disability was not caused by VA, the Board is not required to make a finding as to whether the event in question was reasonably foreseeable.  See 38 C.F.R. § 3.361 (c); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005). 

Thus, after careful consideration of the evidence, the Board concluded that the legal requirements for entitlement to compensation for a hallux abducto valgus of the right foot surgery with partial right side paralysis under the provisions of 38 C.F.R. § 1151 are not met.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through notice letters that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).
  
All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2016).   

The Veteran was provided VA examinations in October 2006, July 2009, January 2015, and December 2016, which are adequate for the purposes of determining entitlement to compensation under 38 C.F.R.§ 1151 as they involved a review of the Veteran's pertinent medical history, and provide the requested opinions with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

VA disability compensation, under 38 U.S.C.A. § 1151 for hallux abducto valgus of the right foot surgery with partial right side paralysis, is denied. 



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


